Judgment, Supreme Court, New York County (Laura Drager, J.), rendered October 29, 2001, convicting defendant, upon his plea of guilty, of three counts of burglary in the third degree, and sentencing him, as a second felony offender, to consecutive terms of 2 to 4 years, unanimously affirmed.
Defendant’s challenge to his plea is unpreserved since he did *163not move to withdraw it (People v Lopez, 71 NY2d 662, 666 [1988]). In any event, the record establishes that defendant knowingly, intelligently and voluntarily pleaded guilty and waived his right to appeal (see People v Moissett, 76 NY2d 909 [1990]). Defendant’s valid waiver of his right to appeal forecloses his remaining claims, including those contained in his pro se supplemental brief. Concur—Tom, J.P., Andrias, Saxe and Ellerin, JJ.